UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: December 26, 2007Date of Earliest Event Reported:December 24, 2007 COMMSCOPE, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-12929 (Commission File Number) 36-4135495 (I.R.S. Employer Identification Number) 1100 CommScope Place, SE P.O. Box 339 Hickory, North Carolina 28602 (Address of principal executive offices) Registrant’s telephone number, including area code: (828) 324-2200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. In accordance with the terms of the Agreement and Plan of Merger, dated as of June 26, 2007, among CommScope, Inc. (“CommScope”), Andrew Corporation (“Andrew”) and DJRoss, Inc., the consideration to be paid for each outstanding share of common stock, par value $0.01 per share, of Andrew in the merger has been determined to be $13.50 in cash and0.031543 of a share of common stock, par value $0.01 per share, of CommScope. The closing of the merger is expected to occur on December 27, 2007. On December 24, 2007, the Company issued a press release regarding the foregoing.A copy of the press release is attached hereto as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits. Exhibit. Description. 99.1 CommScope, Inc. Press Release dated December 24, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: December 26, 2007 COMMSCOPE, INC. By: /s/ Jerald L. Leonhardt Name: Jerald L. Leonhardt Title: ExecutiveVice President and Chief Financial Officer INDEX OF EXHIBITS Exhibit Description 99.1 CommScope, Inc. Press Release dated December 24, 2007.
